DETAILED ACTION
This action is in response to the application filed 4 April 2022, claiming benefit back to 31 March 2009.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2022 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/951,632 filed on 18 November 2020, now U.S. Patent 11,321,687 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison below, claim 1 of the ‘687 patent is narrower than claim 1 of the instant application, and would anticipate the claim (the limitations that are similar between the claims have been either italicized, underlined,  bolded, or underlined italicized  for easier comparison). 
U.S. 11,321,687
1. A computing device comprising a display device, the computing device being configured to, at least, 	generate and implement a user interface on the display device, the user interface including one or more applications recommended for a seller of one or more listings of items on a network-based system, the one or more applications being a selected subset of a plurality of applications, the selected subset discovered based on a determination that the one or more applications have impacts or ratings that will improve sales metrics of the seller, 
	the selected subset further selected based on a comparison of a sales profile of the seller to sales profiles of other sellers, 
	the generating and implementing of the user interface making the seller aware of the one or more applications without the seller conducting a search, 
	each of the one or more applications being selectable as a choice of the seller to add the application and 
	automatically update the one or more listings of the items using the application.

Instant Application
1. A computing device comprising a display device, the computing device being configured to:
	determine that one or more applications have impacts or ratings that will improve a sales metric for a seller of an item listing;
	select the one or more applications as a recommendation for the seller;
	generate and implement a user interface on the display device, the user interface including an option to select an application of the one or more applications to apply to the item listing;
	receive a selection of the option to apply the application of the one or more applications; and
	automatically apply the selected application to the item listing.



	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘687 patent is narrower than claim 2 of the instant application, and would anticipate the claim.

	Claims 8 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 – 14 of U.S. Patent No. 11,321,687 (‘687 patent), using the same rationale as discussed in respect to claims 1 – 7.

	Claims 15 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 20 of U.S. Patent No. 11,321,687 (‘687 patent), using the same rationale as discussed in respect to claims 1 – 7.
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,321,687 (‘687 patent). Although the claims at issue are not identical, claim 20 is  patentably obvious over claim 14 of the ‘687 patent as claim 14 performs the identical limitation on a device, while the instant claim uses a non-transitory computer-readable storage medium executed by a computer (i.e. a device) to perform the limitation.  It would have been obvious to one of ordinary skill in the art to save the instructions to perform the limitation on a device as instructions on a medium in order to allow the device to read and carry out the limitations.
 
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Nash; Adam	US 20060095431 A1	System to generate an aggregate interest indication with respect to an information item
Williams, Chris  et al.	US 20050197946 A1	Product data file for online marketplace sales channels
Spoonhower, Daniel J.  et al.	US 20040177025 A1	Real-time recommendations
Malik; Dale	US 20080147566 A1	Online auction analysis and recommendation tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683